Opinion filed February 19, 2015




                                        In The


        Eleventh Court of Appeals
                                     ____________

                                  No. 11-14-00160-CV
                                     ____________

              IN THE MATTER OF J.P.M., A JUVENILE


                     On Appeal from the 90th District Court
                              Stephens County, Texas
                             Trial Court Cause No. 598


                     MEMORANDUM OPINION
      In November 2013, Appellant, J.P.M., was placed on deferred prosecution
and deferred probation for six months for the offense of criminal mischief. In
April 2014, the trial court revoked Appellant’s deferred probation based on its
findings that Appellant had violated the conditions of his probation. At the same
time, the trial court entered an adjudication order in which it found that Appellant
had engaged in delinquent conduct by committing the offense of criminal mischief.
The trial court also entered a disposition order that placed Appellant on probation
for a year.
        In June 2014, the State filed a petition to modify the disposition based on
allegations that Appellant had committed multiple violations of the conditions of
his probation. At a hearing, Appellant pleaded “true” to most of the allegations,
and the trial court found that Appellant had violated the conditions of his
probation. Following the hearing, the trial court entered orders that modified the
earlier disposition, placed Appellant in the custody of the Stephens County
Juvenile Court, extended Appellant’s probation for one year, and placed Appellant
at a placement facility in Garza County. We dismiss the appeal.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous. Counsel has provided Appellant and his father with a copy of
the motion to withdraw, the brief, and a motion for pro se access to the appellate
record, and counsel has advised Appellant and his father of Appellant’s right to
review the record and file a response to counsel’s brief. A response has not been
filed.1 Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.). 2 Following the procedures
outlined in Anders and Schulman, we have independently reviewed the record, and


        1
        By letter, this court granted Appellant thirty days in which to exercise his right to file a response
to counsel’s brief.
        2
         The Texas Supreme Court has held that Anders procedures apply in juvenile appeals. In re
D.A.S., 973 S.W.2d 296 (Tex. 1998).

                                                     2
we agree that the appeal is without merit and should be dismissed. Schulman, 252
S.W.3d at 409.
      We direct counsel to notify Appellant of the disposition of this appeal and
the availability of discretionary review in the Texas Supreme Court. Counsel is
directed to send Appellant a copy of the opinion and judgment within five days
after the opinion is handed down, along with notification of his right to file a pro se
petition for review under TEX. R. APP. P. 53.          Likewise, this court advises
Appellant that he may file a petition for review pursuant to TEX. R. APP. P. 53.
       The motion to withdraw is granted, and the appeal is dismissed.


                                                     PER CURIAM


February 19, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3